Citation Nr: 0812100	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-38 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determinations 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
August 2005, a statement of the case was issued in October 
2005, and a substantive appeal was received in November 2005.

The veteran testified at a Board videoconference hearing in 
February 2008.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's February 2008 hearing testimony strongly 
suggests that the veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  In 
this regard, the Board notes that the veteran's 
representative asked the veteran "You get Social Security?" 
and the veteran replied "Yes, ma'am."  As the record 
reflects that the veteran was born in 1949, the Board notes 
that the veteran is not yet 62 years of age and thus not 
eligible for SSA retirement benefits; the Board believes that 
the most reasonable understanding of the veteran's hearing 
testimony, in context, is that it indicates the veteran is in 
receipt of SSA disability benefits.  The Board also notes 
that a December 2002 internal RO document reflects that the 
veteran was determined to be "receiving SSA."

A review of the claims file reveals no records obtained from 
the SSA, and no clear determination as to the availability of 
any records which may have been in the possession of the SSA.  
The United States Court of Appeals for Veterans Claims has 
indicated that medical records upon which an award of Social 
Security disability benefits has been predicated are relevant 
to VA claims for service connection and an increased rating.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  The Board 
views that such records are no less relevant to this claim 
for VA pension benefits.  Efforts to obtain such records 
should be accomplished.  The duty to assist is particularly 
applicable to records which are known to be in the possession 
of the Federal Government, such as military service 
department and SSA records.  See Counts v. Brown, 6 Vet.App. 
473 (1994); see also Martin v. Brown, 4 Vet.App. 136, 140 
(1993) (in deciding a claim for an increased rating, the 
SSA's decision is 'pertinent' to a determination of a 
veteran's ability to engage in substantially gainful 
employment, quoting Murincsak v. Derwinski, 2 Vet.App. 363, 
370 (1992)).  Thus, the Board must obtain all of the records 
pertaining to the SSA decision as such records may be 
relevant to this claim for VA benefits.  See Collier v. 
Derwinski, 1 Vet.App. 413 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to obtain the 
veteran's Social Security records, to 
include both administrative records 
associated with any claim(s) for 
disability benefits, as well as medical 
records relied upon.  It is imperative 
that the RO obtain a response from the 
Social Security Administration.  If the 
Social Security Administration reports 
that there has been no disability claim 
made or that the veteran's Social Security 
records cannot be located or have been 
destroyed, then the file should be 
formally documented to that effect. 

2.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the issue on 
appeal.  If the claim remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



